Name: Commission Regulation (EEC) No 2164/80 of 8 August 1980 amending for the seventh time Regulation (EEC) No 1608/76 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 8 . 80 Official Journal of the European Communities No L 214/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2164/80 of 8 August 1980 amending for the seventh time Regulation (EEC) No 1608/76 laying down detailed rules for the description and presentation of wines and grape musts on an additional label placed in the same field of vision as the other mandatory information ; Whereas the nominal volume of containers with a volume of not less than 5 ml and not more than 10 1 suitable for putting up wines and grape musts which are the subject of intra-Community trade is governed by Council Directive 75/ 106/EEC of 19 December 1974 on the approximation of the laws of the Member States relating to the making-up by volume of certain prepackaged liquids (8 ), as amended by Directive 79/ 1005 /EEC (9); whereas it is necessary, first , to adjust Regulation (EEC) No 1608 /76 in line with the amendments to that Directive and, secondly, in order to enable the wines and grape musts already put up in containers to be disposed of, to make provision for wines and grape musts put up in containers which may not be used after the expiry of the additional period referred to in that Directive and by other Community provisions referring to that Directive to be kept for sale and released into circu ­ lation in the said , containers until stocks are exhausted ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organi ­ zation of the market in wine ('), as last amended by Regulation (EEC) No 1988 / 80 (2), and in particular Article 54 ( 5 ) thereof, Whereas Council Regulation (EEC) No 355 /79 of 5 February 1979 laying down general rules for the description , and presentation of wines and grape musts (  '), as amended by Regulation (EEC) No 461 / 80 ( 4), consolidated Regulation (EEC) No 2133 / 74 ( 5); whereas Commission Regulation (EEC) No 1608 /76 (6), as last amended by Regulation (EEC) No 730/ 80 (7), laid down detailed rules for the description and presentation of wines and grape musts ; Whereas , with a view to preventing different labels from being printed and affixed to containers according to the destination or nominal volume of the product as prepared for the market, provision should be made whereby certain mandatory information required for the purposes of intra-Community trade and imports into the Community may be mentioned Whereas , in order to prevent the consumer from being misled as to the country in which the product was bottled , it is advisable to specify the official language or languages in which the particulars preceding the name and business name of the bottler should be indicated on the labelling ; whereas the introduction of this provision requires the adoption of a temporary provision allowing the sale of bottled products until 31 December 1980 ; ') OJ No L 54 , 5 . 3 . 1979 , p . 1 . ') OJ No L 195 , 29 . 7 . 1980 , p . 1 .  ') OJ No I. 54 , 5 . 3 . 1979 , p . 99 . J ) OJ No L 57 , 29 . 2 . 1980 , p . 36 . 5 ) OJ No L 227 , 17 . 8 . 1974 , p . 1 . ¦) OJ No L 183 , 8 . 7 . 1976 , p . 1 . 7 ) OJ No L 83 , 28 . 3 . 1980 , p . 18 . ( s ) OJ No L 42 , 15 . 2 . 1975 , p . 1 . (')' OJ No L 308 , 4 . 12 . 1979 , p . 25 . No L 214/2 Official Journal of the European Communities 16 . 8 . 80 containing a word or part thereof which would lead to confusion with the name of a geographical unit utilized for the description of an imported wine ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Whereas Hungary and the United States have requested that they be allowed to export to the Community wines bearing the name of a geographical unit on the basis of the derogations in respect of the description of imported wine which are allowable under Article 31 (3 ) of Regulation (EEC) No 355/79 ; whereas Hungary, the United States of America and New Zealand have requested that they be allowed to export to the Community wines bearing the name of a vine variety on the basis of the derogations in respect of the description of imported wines which are allowable under Article 32 (2) of that Regulation ; whereas Hungary has requested that it be allowed to export to the Community wines bearing a vintage year on the basis of the derogations in respect of the description of imported wine which are allowable under Article 33 (2 ) of that Regulation ; whereas , with a view to preventing discrimination in the description of imported wine and Community wine , Regulation (EEC) No 1608 /76 should be amplified along these lines ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1608 /76 is hereby amended in accordance with the following Articles . Article 2 The second subparagraph of Article 1 ( 1 ) is replaced by the following : 'However :  the mandatory information relating to the importer, or to the Member State or non ­ member country of origin of the product, or to the nominal volume of the product, may be given on an additional label placed in the same field of vision as the other mandatory infor ­ mation,  the mandatory information relating to the consignor or importer of containers with a nominal volume exceeding 60 litres may be placed directly on the container if the other mandatory information appears on a separate label '. Whereas provision has been made for the temporary use of labels not meeting the requirements of Regu ­ lation (EEC) No 355/79 and Regulation (EEC) No 1608 /76 for wine for export to the United States of America or Canada, in so far, inter alia, as infor ­ mation not permitted under Community rules is required under the legislation of the United States or Canada ; whereas a permanent solution allowing admission to those countries of wine labelled in conformity with Community rules alone has not yet been found ; whereas, consequently, to prevent exports to those two countries from being affected, authorization should be granted after 31 August 1980 for wine exported to those two countries to continue to be labelled in accordance with the legislation of the country of importation where that differs from Community rules ; Whereas Australia, Austria, Bulgaria , Chile , the United States of America, Israel , New Zealand , Romania , Czechoslovakia and Hungary have requested that they be allowed to export to the Community wines the description of which includes particulars relating to a higher quality, geographical areas or vine varieties not provided for in Annexes I , II or IV to Regulation (EEC) No 1608 /76 but which comply with the national provisions of the country in question and which may be allowed under the rules laid down in Regulation (EEC) No 355 /79 ; whereas these Annexes should be amplified along these lines and corrected by the deletion of certain particulars ; Article 3 Article 3 is amended as follows : 1 . Paragraphs 2 and 3 are deleted . 2 . Paragraph 4 becomes paragraph 2 . 3 . The following paragraph is added : ' 3 . Pursuant to the first indent of Article 46 (2) of Regulation (EEC) No 2133/74 wines and grape must put up in containers which may not be used after the expiry of the transitional periods referred to in Article 5 of Directive 75/ I06/EEC Whereas it is advisable to prohibit, for the description of quality wines psr, the use of names of vine varieties 16 . 8 . 80 Official Journal of the European Communities No L 214/3 and in other applicable Community provisions may be kept with a view to sale and entry into free circulation in those containers until stocks are exhausted on condition that it can be shown, in particular by the registers referred to in Title II to Regulation (EEC) No 1153 /75 , that the product in question was put up in those containers before the expiry of the abovementioned transitional periods .' to bear a geographical ascription contained in Annex II , even if only 85 % of the wine concerned is obtained from grapes harvested in the named production area ; (b) the United States of America on or after 1 January 1983 to be described by reference to the name of the relevant State , supplemented if appropriate by the name of the county or viticultural area as referred to below, even if :  only 75 % of the wine concerned is obtained from grapes harvested in a State as listed in point VIII of Annex II, or in a single county whose name it bears, or  only 85 % of the wine concerned is obtained from grapes harvested in the "viticultural area" as laid down by United States regulations , provided the wine is obtained wholly from the State or States on whose territory this viticultural area is situated ; (c) the United States of America to be described by reference to :  the names of two or not more than three counties , all situated in the same State , or  the names of two or not more than three immediately neighbouring States , provided that such wine is produced wholly from those counties or States . Article 4 The following subparagraph is added to Article 4 ( 1 ): ' If the product is put into circulation in the Community the terms referring to the bottler specified in the first and third subparagraphs shall be given in one or more of the offic ial languages :  of the Member State in which the product was bottled , or  of the Member State in which the product will be put into circulation , or  in the case of an imported product,  of the Member State in which the product will be put into circulation, or  of the non-member country in which bottling was carried out, provided that the language is also an official Community language .' Article 5 Article 12 is replaced by the following : 2 . By way of derogation from Article 32 ( 1 ) (b) of Regulation (EEC) No 2133/74, it shall be lawful for wines imported from : (a) Austria, the United States of America and New Zealand to be described by the names of two vine varieties , provided these wines are obtained entirely from the varieties indicated ; (b)  Australia ,  Israel ,  South Africa ,  New Zealand ,  Hungary, if described by the term "minosegi bor" and not described by 'Article 12 1 . By way of derogation from Article 31 ( 1 ) (a) of Regulation (EEC) No 2133 /74, it shall be lawful for wines imported from : (a)  South Africa ,  Australia ,  Israel ,  Hungary, if described by the term "minosegi bor" and not described by another term denoting superior quality as listed in Annex I , point 4 , No L 214/4 Official Journal of the European Communities 16 . 8 . 80 another term denoting superior quality as listed in Annex I , point 4 , to bear the name of a vine variety listed in Annex IV, even if only 85 % of the wine concerned is obtained from grapes of the named variety provided that this variety determines the character of the wine concerned ; "Affentaler", "Badisch Rotgold", "Hock". The term "Hock" may be used only for the description of a white wine bearing the name of one of the specified regions Ahr, Hessische BergstraÃ e , Mittelrhein , Nahe, Rheingau, Rheinhessen or Rheinpfalz and produced from the Riesling or Silvaner varieties or from their issue ;' (c) the United States of America on or after . 1 January 1983 to bear the name of a variety listed in Annex IV, even if only 75 % of the wine concerned is obtained from grapes, of the named variety provided that this variety determines the character of the wine concerned . 3 . By way of derogation from Article 33 ( 1 ) (a) of Regulation (EEC) No 2133 /74, it shall be lawful for wines imported from : Article 7 Article 21 is replaced by the following : 1 . The third subparagraph of paragraph 1 shall read as follows : 'Labels not meeting the requirements of Regu ­ lation (EEC) No 355 /79 and of this Regulation may be used for table wines and quality wines psr for export to the United States of America or Canada provided that the information not permitted on labels under Community rules required , under the legislation of these countries of importation and that no confusion with quality wine psr or table wine will arise .' (a)  South Africa ,  Australia ,  Israel ,  Hungary, if described by the term "minosegi bor" and not described by another term denoting superior quality as listed in Annex I , point 4 , to bear an indication of the harvest year, even if only 85 % of the wine concerned is obtained from grapes harvested in the year indicated ; (b) the United States of America to bear an indication of the harvest year, even if only 95 % of the wine concerned is obtained from grapes harvested in the year indicated .' 2 . The following subparagraph is added to paragraph 2 : 'Wine originating in the United States of America , the description and presentation of which does not conform to Regulation (EEC) No 2133 /74 and to this Regulation, may be held for sale and put into circulation until stocks are exhausted, provided that it has been imported into the Community not later than 31 December 1982 .' Article 6 Article 13 ( 3 ) (a) is replaced by the following : '( a) for German wines : "Rotling", "Ehrentrudis ', 3 . The following subparagraph is added to paragraph 2a : 'Wine and grape must bottled not later than 31 December 1980 which has been labelled in a manner not conforming with the fourth subpara ­ graph of Article 4 ( 1 ) of this Regulation may be held for sale and put into free circulation .' 16 . 8 . 80 Official Journal of the European Communities No L 214/5 Article 8 1 . Point 15 (BULGARIA) of Annex I is replaced by the following : ' 15 . BULGARIA - KaÃ ecTBeHo BMHO (Katschestveno vino) - Ã Ã ¸Ã Ã ¾Ã ºÃ ¾Ã ºÃ °Ã Ã µÃ Ã Ã ²Ã µÃ ½Ã ¾ Ã ²Ã ¸Ã ½Ã ¾ c Ã ³eÃ ¾Ã ³ÃÃ °Ã Ã Ã ºÃ ¸ Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ (Visokokatschestveno vino s geografski proishod) - DMCOKOKaieCTBeHO BMHO c KOHTpOÃ »ÃpaH Ã ¿pOÃÃ XOÃ ´ (Visokokatschestveno vino s kontroliran proishod) - Ã Ã µÃÃ ¸Ã Ã ±Ã ° npÃ ¸ Ã ¿Ã Ã »Ã ½Ã ° Ã Ã Ã ¯Ã Ã Ã ¡Ã ¢. (Beritba pri palna zrjalost) - Ã Ã µÃÃ ¸Ã Ã ±Ã ° Ha npeÃ pÃ ´Ã »Ã ¾ rposÃ »e (Beritba na presrjalo grozde) - Ã Ã µpÃÃ ¢Ã ±Ã ° Ha Ã Ã ¢Ã ÃÃ ¢ÃÃ ÃÃ Ã °Ã Ã  Ã ³ÃÃ ¾Ã ·Ã ´Ã µ (Beritba na bonmsirano grozde) - Ã Ã µÃÃ ¸Ã Ã ±Ã ° Ha Ã Ã Ã °Ã Ã ¸Ã ´Ã ¸ÃÃ °Ã ½Ã ¾ rpo3 /ie (Beritba na stafidirano grozde) - Ã Ã ¾Ã ´Ã ±Ã ¾Ã Ã ½Ã ° Ã ¿ÃÃ µÃ ·ÃÃ µÃ »Ã ¸ , Ã ±Ã ¾Ã ÃÃ ¸Ã Ã ¸Ã ·Ã ¸ÃÃ °Ã ½Ã ¸ Ã ¸Ã »Ã ¸ Ã Ã Ã °Ã Ã ¸Ã ´Ã ¸ÃÃ °Ã ½Ã ¸ Ã ·Ã ÃÃ ½Ã ° (Podbor na presreli , botritisirani ili stafidirani zarna)'. 2 . The following is added to Annex I : ' 16 . CHILE  "reservado"  "gran vino". Article 9 Annex II is amended as follows : 1 . In Chapter IV (AUSTRALIA): (a) the following sub-region shall be added to item 3.2 (Sunraysia wine-growing region) :  Lindsay Point ; No L 214 /6 Official Journal of the European Communities 16 . 8 . 80 (b) the following sub-region shall be added to item 4.1 (North East Victoria wine ­ growing region) :  Ovens Valley ; (c) the following shall be added to item 4 (Victoria):  4.7 . Geelong wine-growing region  4.8 . Bendingo wine-growing region ; (d ) the following sub-regions shall be added to item 5.2 . (Southern Districts wine ­ growing region) :  Seaview  Willunga  Currency Creek ; (e) the following sub-regions shall be added to item 5.3 . (Barossa wine-growing region) :  Greenock  High Eden  Seppeltsfield ; ( f) the following sub-region shall be added to item 5.8 (Riverland wine-growing region) :  Qualco ; (g) the following shall be added after item 7 (Tasmania): 8 . Northern Territory 8.1 . Alice Springs wine-growing region . 2 . Chapter VIII (UNITED STATES) shall be replaced by the following : 'VIII . UNITED STATES A. Wines bearing one of the following names of a State and/or county of origin : 1 . Alaska 2 . Arizona 3 . Arkansas 3.1 . Counties :  Conway County  Franklin County  Logan County  Washington County 4 . California 4.1 . Counties :  Alameda County  Fresno County  Amador County  Lake County  El Dorado County  Madera County (') (') The name of this county shall be accompanied by the name of the State in which it is situated . 16 . 8 . 80 Official Journal of the European Communities No L 214 /7  Mann County  Mendocino County  Monterey County  Napa County  Orange County  San Benito County  San Diego County  San Joaquin County  San Luis Obispo County  San Mateo County  Santa Barbara County  Santa Clara County  Santa Cruz County  Sierra County  Solano County  Sonoma County  Ventura County  Yolo County 5 . Colorado 5.1 . Counties : Jefferson County 6 . Connecticut 6.1 . Counties :  Hartford County  Litchfield County  Windham County  New London County 7 . Florida 7.1 . Counties :  Escambia County  Hillsborough County 8 . Georgia 9 . Idaho : 9.1 . Counties :  Canyon County  Gem County 10 . Illinois 10.1 . Counties :  Cook County  Du Page County  Hancock County  Will County 1 1 . Indiana 11.1 . Counties :  Clark County  Marion County  Monroe County  Posey County  St. Joseph County  Switzerland County (') (') The name of this county shall be accompanied by the name of the State in which it is situated . No L 214 / 8 Official Journal of the European Communities 16 . 8 . 80 12 . Iowa 12.1 . Counties :  Boone County  Clayton County  Dickinson County  Iowa County  Madison County 13 . Kentucky 13.1 . Counties : Bourbon County 14 . Maryland 14.1 . Counties :  Baltimore County  Carroll County  Frederick County  Montgomery County  Washington County 15 . Massachusetts 15.1 . Counties :  Dukes County  Middlesex County  Plymouth County  Suffolk County 16 . Michigan 16.1 . Counties :  Allegan County  Berrien County  Grand Traverse County  Leelanau County  Monroe County  Van Buren County  Wayne County 17 . Minnesota 17.1 . Counties : Wright County 18 . Mississippi 18.1 . Counties :  Bolivar County  Oktibbeha County 19 . Missouri 19.1 . Counties :  Callaway County  Christian County  Crawford County  Gasconade County  Jackson County  Johnson County Phelps County Platte County St. Charles County Saline County Texas County 16 . 8 . 80 Official Journal of the European Communities No L 214/9 20 . New Hampshire 20.1 . Counties : Belknap County 21 . New Jersey 21.1 . Counties :  Atlantic County  Burlington County  Hunterdon County 22 . New Mexico 22.1 . Counties :  Bernalillo County  Chaves County  Dona Ana County 23 . New York 23.1 . Counties : Orange County (') Seneca County Steuben County Suffolk County Ulster County Westchester County Yates County Cayuga County Chataugua County Dutchess County Erie County Livingston County Monroe County Niagara County Ontario County (') 24 . North Carolina 24.1 . Counties :  Buncombe County  Chowan County -  Duplin County  Hoke County 25 . Ohio 25.1 . Counties :  Adams County (')  Ashtabula County  Butler County  Clark County  Clermont County  Clinton County  Erie County  Franklin County  Hamilton County  Lake County Lorain County Lucas County Mahoning County Miami County Morrow County Ottawa County (') Pickaway County Shelby County Warren County (') The name of this county shall be accompanied by the name of the State in which it is situated . No L 214/ 10 Official Journal of the European Communities 16 . 8 . 80  Marion County  Multnomah County  Tillamook County  Washington County  Yamhill County  Columbia County  Eric County  Lancaster County  Mifflin County  Montgomery County  Union County 26 . Oklahoma 26.1 . Counties :  Atoka County  Kingfisher County 27 . Oregon 27.1 . Counties :  Clackamas County  Douglas County  Hood River County  Jackson County  Lane County 28 . Pennsylvania 28.1 . Counties :  Adams County (')  Allegheny County  Beaver County  Berks County  Bucks County  Centre County 29 . Rhode Island 29.1 . Counties :  Newport County  Providence County 30 . South Carolina 30.1 . Counties :  Chesterfield County  Florence County  Spartanburg County 31 . Texas 31.1 . Counties :  Comal County  Llano County  Lubbock County  Parker County  Val Verde County 32 . Vermont 33 .' Virginia 33.1 . Counties :  Frederick County  Greensville County (') The name of this county shall be accompanied by the name of the State in which it is situated . 16 . 8 . 80 Official Journal of the European Communities No L 214/ 11  Loudoun County  Nelson County  Orange County (')  Rappahannock County 34 . Washington 34.1 . Counties : Benton County Clallam County Franklin County King County Klickitat County  Mason County  Pierce County  Snohomish County  Walla Walla County  Yakima County 33 . Wisconsin 35.1 Counties : Dane County Door County La Crosse County Ozaukee County Sauk County Vilas County. B. Wines bearing one of the following names of the State and/or viticultural area of origin : 1. . California 1.1 . Viticultural area :  Alexander Valley  Carmel Valley  Carneros  Central Coast Counties  Clarksburg  Dry Creek ( 2)  Dry Creek Region (2 )  Dry Creek Valley (2 )  Edna Valley  Paso Robles  Pinnacles  Pope Valley  Redwood Valley  Russian River Valley  Sanel Valley  Santa Clara Valley  Santa Cruz Mountains  Santa Ynez  Santa Ynez Valley  Saratoga  Shenandoah Valley  Sierra Foothills  Solvang  Sonoma Valley  Temecula  Templeton  Yountsville  Hopland  Lime Kiln Valley  Livermore Valley  Lodi  Los Carneros  Mt. Veeder  Mt. Veeder District  Napa Valley  Napa-Sonoma-Mendocino  North Coast Counties 2 . Missouri 2.1 . Viticultural area : Augusta (') The name of this county shall be accompanied by the name of the State in which it is situated . ( J ) The name of this viticultural area shall be accompanied by the name of the State in which it is situated . No L 214 / 12 Official Journal of the European Communities 16 . 8 . 80 3 . New York 3.1 . Viticultural area :  Finger Lakes  Hudson River Region  Lake Erie Islands 4 . Ohio 4.1 . Viticultural area : Isle of St. George 5 . Oregon 5.1 . Viticultural area : Willamette Valley 6 . Washington 6.1 . Viticultural area : Yakima Valley' 3 . Chapter X (HUNGARY) is amended as follows : (a) in paragraph 1. the following geographical indications are added :  Asotthalom  CserkeszÃ ³lÃ ¶  Harta  Kecel  Kistelek  MÃ ³rhalom  TiszafÃ ¶ldvÃ ¡r  TiszafÃ ¼red  TiszakÃ ¼rt  TÃ ³falu ; (b ) in paragraph 2 the following geographical indications are added :  Balf  BÃ ¡rsonyos  CsÃ ¡kvÃ ¡r  CsÃ ³kakÃ ³  KisbarÃ ¡t  KÃ ¶vÃ ¥gÃ ³Ã ¶rs  Magyarfalva  NemesgulÃ ¡cs  Orhalom  TÃ ¶k ; (c) in paragraph 3 the following geographical indications are added :  Cserkut  KÃ ¶vagÃ ³szÃ ¶lÃ ¶s  Pincehely  Tolna ; (d ) in paragraph 4 the following geographical indications are added :  FarkasmÃ ¡j  GyÃ ¶ngyÃ ¶spata  GyÃ ¶ngyÃ ¶starjÃ ¡n  NagyrÃ ©de  RÃ ³zsÃ ¡s  SzÃ ¼csi  Visonta . 16 . 8 . 80 Official Journal of the European Communities No L 214/ 13 4 . The following chapters shall be added after Chapter XVIII (YUGOSLAVIA): 'XIX . CHILE Wines bearing one of the following names of the wine-growing region or sub ­ region of origin : 1 . Atacama wine-growing region 2 . Coquimbo wine-growing region 3 . Aconcagua wine-growing region 4 . Maipo wine-growing region : sub-regions :  Isla de Maipo  Santiago  Pirque  Buin  Santa Ana  Llano del Maipo 5 . Rapel wine-growing region : sub regions :  Rancagua  Rengo  Peumo  San Fernando  Colchagua  Santa Cruz  Cachapoal  Chimbarongo  Nancagua  Tinguiririca 6 . Maule wine-growing region : sub regions :  CuricÃ ³  LontuÃ ©  Molina  Sagrada Familia  Talca  San Clemente  San Javier  Linares  Cauquenes  ChillÃ ¡n  QuillÃ ³n  Parral  Villa Alegre 7 . BiÃ ³ BiÃ ³ wine-growing region : sub regions :  Yumbel  Coelemu XX. NEW ZEALAND Wines bearing one of the following names of the wine-growing region or sub ­ region of origin : No L 214 / 14 Official Journal of the European Communities 16 . 8 . 80 1 . Northland wine-growing region : sub-regions :  Kaikohe  kerikeri  Kaitaia  Te Hana  Whangarei  Ruawai  Ruakaka  Dargaville  Whatitiri -  Kohukohu  Sweetwater 2 . Rodney wine-growing region : sub-regions :  Riverhead  Waimauku  Huapai or Huapai Valley  Kumeu  Taupaki  Riverlea  Woodhill  Matua Valley 3 . Henderson wine-growing region : sub-regions :  Oratia  Glendene  Sunnyvale  Ranui  Lincoln  Henderson Valley 4 . South Auckland wine-growing region : sub-regions :  Mangere  Pukekohe  Mangatangi  Thames  Totara  Drury 5 . Te Kauwhata wine-growing region : 6 . Gisborne wine-growing region : sub-regions :  Tolaga Bay  Ormond  Waihirere  Bushmere  Matawhero  Muriwai  Wairoa  Te Karaka 7. Hawkes Bay wine-growing region : sub-regions :  Esk Valley  Flaxmere  Bay View '  Wharerangi  Taradale  Meeanee  Te Mata  Eskdale  Mt. Erin  Greenmeadows  Te Awanga  Brookfield  Pakuratahi Valley  Fernhill 16 . 8 . 80 Official Journal of the European Communities No L 214/ 15  Brookvale  Haumoana  Tuki Tuki  Raupare  Puketapu 8 . Wanganui wine-growing region 9 . Wellington wine-growing region : sub-regions : Kapiti 10 . Marlborough wine-growing region : sub-regions :  Blenheim  Renwick  Benmorven  Omaka  Riverlands  Wairau Valley  Fairhall  Woodbourne 11 . Nelson wine-growing region : sub-regions :  Richmond  Moutere  Mariri 12 . Canterbury wine-growing region 13 . Central Otago wine-growing region . XXI . CZECHOSLOVAKIA Wines bearing the name of the "Nitra" wine-growing region .' Article 10 In Chapter II (FRANCE) of Annex III the expression 'Tokay d'Alsace (')' in the middle column and the footnote relating to it shall be deleted . Article 11 Annex IV is amended as follows : 1 . Chapter IV shall be replaced by the following : No L 214/ 16 Official Journal of the European Communities 16 . 8 . 80 ' IV . AUSTRIA Varietal names accepted in the Community Accepted synonyms Blauburger BlaufrÃ ¤nkisch Blauer Burgunder, Blauer SpÃ ¤tburgunder, Blauburgunder WeiÃ er Burgunder, WeiÃ burgunder Bouviertraube Cabernet Cabernet-Sauvignon Furmint GewÃ ¼rztraminer Goldburger JubilÃ ¤umsrebe Merlot MÃ ¼ller-Thurgau Muskat-Ottonel Muskat-Sylvaner Muskateller, Muscato , Muscat Neuburger Blauer Portugieser Rheinriesling , Riesling renano Riesling Rotgipfler RulÃ ¤nder Scheurebe St . Laurent Sylvaner , Silvaner FrÃ ¼hroter Veltliner GrÃ ¼ner Veltliner Roter Veltliner Blauer Wildbacher Welschriesling Zierfandler Blauer Zweigelt Pinot noir, Pinot nero Pinot blanc Traminer aromatico Rivaner Sauvignon Pinot gris , Pinot grigio , Grauburgunder SÃ ¤mling 88 Malvasier Schilcher SpÃ ¤trot Rotburger' 2 . Chapter V shall be replaced by the following : 'V. CHILE Varietal names accepted in the Community Accepted synonyms Semillon Sauvignon Riesling Moscatel de Alejandria Torontel 16 . 8 . 80 Official Journal of the European Communities Nr. L 214/ 17 V. CHILE (continued) Varietal names accepted in the Community Accepted synonyms Moscatel blanca Cristal Pinot blanca Chardonnay Cabernet-Sauvignon Cabernet franc Cabernet Cot MÃ ¡lbec Merlot Verdot Pinot negro Pinot noir Moscatel negro Pais ' 3 . Chapter VI shall be replaced by the following : 'VI . UNITED STATES Varietal names accepted in the Community Accepted synonyms (a) varieties of Vitis vinifera Aleatico Alicante Bouschet Alicante Ganzin Grenache AligÃ ³te Barbera Black Hamburg Black Malvoisie Black Muscat Blanc Fume Burger Cabernet Cabernet franc Cabernet-Sauvignon Carignane Carnelian Charbone I Chenin blanc Cinsaut Clairette blanche Colombard Cot Malbec Croetto Moretto Dolcetto Durif - Early Burgundy Early Muscat Nr. L 214 / 18 Official Journal of the European Communities 16 . 8 . 80 VI . UNITED STATES (continued) Varietal names accepted in the Community Accepted synonyms Emerald Riesling Feher Szagos Flame Tokay Flora Folle blanche French Colombard Fresia Fume Blanc Furmint Gamay, Gamay noir GewÃ ¼rztraminer Gold Golden Chasselas , Chasselas dorÃ © Grand noir Gray Riesling Green Hungarian Grignolino Gros Verdot Gutedel Helena Iona Lenoir Malvasia bianca Mataro Melon Merlot Mission Trebbiano Moscato Mondeuse Moscato d'oro Muscat blanc Muscat Hamburg Muscat of Alexandria Muscat Ottonel Muller-Thurgau Nebbiolo fino Nebbiolo Tronero Niabell Olivette blanche Orange Muscat Pagadebito Palomino Pedro Ximenes Petit Bouschet Petite Sirah Pfeffer Pinot blanc 16 . 8 . 80 Official Journal of the European Communities No L 214/ 19 VI . UNITED STATES (continued) Varietal names accepted in the Community Accepted synonyms Pinot Chardonnay, Chardonnay Pinot Meunier , Meunier Pinot noir Pinot gris Red Veltliner Refosco Riesling, White Riesling Royalty Rubired Ruby Cabernet Salvador Sauvignon blanc Sauvignon vert Sangiovese Saperravi Semillon Sereksia Silvaner, Sylvaner Souzao Thompson Seedless Tinta amarella Tinto cao Touriga Traminer, Red Traminer Trebbiano Trousseau Veltliner Verdelho Welschriesling White pinot Zinfandel Ugni blanc (b) varieties of the species Labrusca and varieties produced by inter-specific cross-breeding Agwam Autora Baco Baco Noir Bellandais Beta Black Pearl Bon Verde Burdin blanc Campbell 's Early Carlos Cascade No L 214 /20 Official Journal of the European Communities 16 . 8 . 80 VI . UNITED STATES (continued) Varietal names accepted in the Community Accepted synonyms Cascade noir Catawba Cayuga Cayuga white Chambourcin Chancellor Chancellor noir Chelois Chelois noir Colobel Concord Cordon rouge Cynthiania Dattier de Saint-Vellier De Chaunac Delaware Diamond Dutchess Elvira Florental Foch Garonnet Iona Isabella Ives Landal Landot noir Leon Millot MarÃ ©chal Foch Merlyn noir , Missouri Riesling Muscadine Niagara Noah Palissandre Ravat blanc Ravat noir Rayon d'Or Roucaneuf Rosette Rongeon Scibel Scuppernong \ Seyve-Villard Seyval Steuben Verdelet Vergennes 16 . 8 . 80 Official Journal of the European Communities No L 214/21 VI . UNITED STATES (continued) Varietal names accepted in the Community Accepted synonyms Vidal Vidal Blanc Vignole Villard blanc Villard noir' 4 . The following shall be added to Chapter VIII (ISRAEL):  in the left-hand column the names of the varieties Ugni blanc, Black Malvoisie and Tinta amarella ;  in the right-hand column the terms Malvasia and Malvasia bianca as synonyms of Malvoisie and the term Trebbiano as a synonym of Ugni blanc . 5 . In Chapter X (ROMANIA) the term 'Spatburgunder' shall be added in the right ­ hand column after 'blauer Spatburgunder'. 6 . The following chapters shall be added : 'XV. NEW ZEALAND Varietal names accepted in the Community Accepted synonyms Cabernet-Sauvignon Chardonnay Pinot Chardonnay Chasselas Chasselas Dore, Golden Chasselas Chenin Blanc Gamay Teinturier Grey Riesling Malbec Melascone Nera Melasconera Merlot Meunier Pinot Meunier Muller-Thurgau Muscat Dr Hogg Muscat Hamburg Palomino Pinot Gris Pinot Noir Pinotage Refosco Rhine Riesling White Riesling Sauvignon Blanc Semillon Shiraz Sylvaner Gewurztraminer Chasselas Rose No L 214 /22 Official Journal of the European Communities 16 . 8 . 80 XVI . CZECHOSLOVAKIA Varietal names accepted in the Community Accepted synonyms VlaÃ ¡skÃ ½ Rizling VlaÃ ¡skÃ ½ Riesling' Article 12 This Regulation shall enter into force on the third day following its publication in the Official Journal ofthe European Communities. It shall apply with effect from 1 September 1980, except for Articles 3 and 4, which shall apply with effect from 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 August 1980 . For the Commission Finn GUNDELACH Vice-President